      Case 5:19-cv-00318-BSM Document 19 Filed 07/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

AMANDA K. VIRDEN                                                           PLAINTIFF

v.                        CASE NO. 5:19-CV-00318-BSM

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 8th day of July, 2020.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
